DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/1/21, claims 16, 17, 20-32, 34 and 35 are currently pending in the application, with claims 29-31 being withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

In view of the amendment dated 3/1/21, all rejections set forth in the office action dated 3/25/21 are withdrawn. Additionally, in view of newly found art upon further search, the allowable subject matter indicated for claims 21 and 22 in the office action dated 11/30/20 is withdrawn. Examiner regrets the delay in prosecution as a result of mailing this second non final office action.

Claim Objections
Claims 16, 20, 22 and 28 are objected to because of the following informalities:  
Amended claim 16 recites the following limitation:

    PNG
    media_image1.png
    116
    866
    media_image1.png
    Greyscale

Although the limitation does not rise to the level of indefiniteness in view of the specification which recites that recurring units (R2) are selected from the group consisting of formulae (J-A) to (J-O) [0048-0051], the limitation in claim 16 should be amended to adopt a proper Markush format with an appropriate conjunction between the last two species, i.e. by reciting “and” 
	Claim 20 should be amended to adopt a proper Markush format as suggested for claim 16. Additionally, (J-L) has same structure as (J-O), and (J’-L) has same structure as (J’-O).
 	Claims 20, 22 and 28 should be amended such that there is a period at the end of the claims.
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 16, 17, 20, 21, 22, 25, 32, 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 0658600 A2, English translation).
Weber teaches a molding composition containing as essential components, A) 1 to 50% by weight of polyarylene ether having at least 0.03 % by wt., based on the molecular weight Mn (number average) of polyarylene ethers, of terminal hydroxyl groups, B) 5 to 94 % by weight of polyarylene ethers having less than 0.03 % by weight of hydroxyl end groups, C) from 5 to 94 % by weight of polycarbonates, D) from 0 to 50 % by weight of fibrous or particulate fillers and E) from 0 to 40 % by weight of impact-modifying rubbers (reads on impact modifier (IM)), F) from 0 to 40 % by weight of further additives, where components A) to F) add up to 100 % by weight (page 2, reference claim 1).
As C), the reference teaches polycarbonates derived from aromatic phenols (reads on aromatic polycarbonate (page 12-page 13, page 19, Example).
Regarding A) and B), the reference teaches, for e.g., following recurring units (pages 6-7):

    PNG
    media_image2.png
    549
    963
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    691
    959
    media_image3.png
    Greyscale

For instance, disclosed I15 reads on (J-A) and (J’-A), I16 reads on (J-M), I18 reads on (J-D) and (J’-D), I24 reads on (J-M), I25 reads on (J-L), (J’-L), (J-O) and (J’-O), I26 reads on (J-L) and (J-O) etc. Additionally, the reference teaches A) and/or B) may include such recurring units (pages 4-5, 10-11).
	The reference further molding compounds produced in mixing devices such as extruders, Barbender or Banburry mills and kneaders at temperatures of 280 to 390oC, i.e. melt mixed compositions (pages 9-10, Examples).
The prior art fails to teach compositions comprising polyaryletherether polymer having claimed recurring units, polycarbonate and an impact modifier in claimed amounts in one single embodiment as in the claimed invention.
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05.
The reference teaches that polyarylene ethers A) and/or B) may include claimed recurring units and thus overlap in scope with claimed polyaryletherketone polymer (P1) and copolymer of (J’-A) and (J’-D)) (P2). Additionally, given the generic teaching on suitable ranges for the amounts of polyarylene ethers A) and B), polycarbonate C) and impact modifier E), it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare compositions comprising polyarylene ethers A) and/or B) of overlapping scope having claimed recurring units, aromatic polycarbonate C) and an impact modifier within the disclosed ranges, including in amounts that fall within the scope of the claimed invention, absent evidence of criticality for the claimed ranges of claimed components (obviates claims 16, 20 and 35).
With regard to claim 17, the reference teaches polycarbonates comprising more than 50 mol% of recurring units comprising at least one arylene group and at least one carbonate groups (page 13, page 19, Example).
With regard to claim 21, disclosed A) and/or B) may include any of the disclosed repeating units as the sole recurring unit, i.e. may be a homopolymer (pages 3-11).
With regard to claim 22, the reference teaches compositions comprising polyarylene ethers A) and B), both of which may include claimed structural units. It would have been obvious to a skilled artisan to utilize any one of A) and B) having claimed structural units other than (J’-A) and (J’-D), and the other one of B) and A) having recurring units (J’-A) and (J’-D) and thereby arrive at the claimed invention.
With regard to claim 25, the reference teaches impact modifying rubbers based on soft core having a Tg of at most 0oC derived from soft (meth)acrylic monomers, and a shell based on hard acrylic monomer (MMA) (reads on core shell elastomer in (ii)) (pages 15-16).
With regard to claims 32 and 34, Weber teaches compositions comprising an overlapping amount of polyarylene ethers A) and/or B), relative to sum of polycarbonate and polyarylene ether (A) and/or (B), and an overlapping amount of polycarbonate in the compositions (reference claim 1).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 0658600 A2, English translation), in view of Kurokawa et al. (US 2014/0155548 A1, of record)
The discussion with regard to Weber from paragraph 5 above is incorporated herein by reference. Weber teaches that common impact modifiers suitable for polyarylene ethers and/or polycarbonates may be used (page 15, 1st paragraph). Additionally, Weber teaches acrylic rubbers of core shell type as impact modifier (pages 15-16).
The prior art does not teach compositions comprising specific claimed impact modifiers (IM-1) and (IM-2) as in the claimed invention.
The secondary reference is drawn to aromatic polycarbonate compositions and impact modifiers therefor, including acrylic copolymeric rubbers having a Tg of 0oC or less (reads on acrylic elastomeric copolymer (IM-2) [0054-0057], styrene-butadiene-styrene block copolymer and styrene-ethylene-butylene-styrene (SEBS) (reads on (IM-1) [0061], core-shell type graft copolymer having a soft acrylic rubber core and a hard acrylic shell [0059]. Given that Weber recognizes that common impact modifiers suitable for polyarylene ethers and/or polycarbonates may be used, and given the teaching in Kurokawa on art recognized impact modifiers for aromatic polycarbonates, and the functional equivalence of core-shell acrylic impact modifiers, acrylic rubber copolymers and styrene block copolymers as impact modifiers, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize art any of the recognized impact modifiers based on their art recognized equivalence, including those taught in Kurokawa with a reasonable expectation of success. Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, substitution of one equivalent for another is not patentable. See In re Ruff 118 USPQ 343 (CCPA 1958). Case law also holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness. Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045).

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (EP 0658600 A2, English translation), in view of Maas et al. (US 10,329,421 B2, of record).
The discussion with regard to Weber from paragraph 5 above is incorporated herein by reference. It is noted that Weber teaches optional particulate mineral fillers (page 14).
Weber is silent with regard to compositions comprising polyetherimide (P3) and TiO2 as in claim 26.
Secondary reference to Maas teaches thermoplastic compositions comprising aromatic polycarbonate (Ab.). The reference further teaches that combining certain mineral filled polycarbonates with polyetherimide or polyetherimide fiber provides for thermoplastic compositions having very low smoke density, low heat release as well as excellent flame retardant properties (col. 2, lines 9-15). The reference also teaches titanium dioxide as colorant (col. 21, lines 43-44, TABLE 3). Thus, it would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to further include a polyetherimide, alone or in combination with a mineral filler, and a colorant such as titanium dioxide in Weber’s compositions so as to provide for advantages taught by Maas.
With regard to claim 27 and 28, disclosed polyetherimide structural units in Maas meet the claimed limitations (col. 16, lines 22-67, col. 17, lines 1-20).

Response to Arguments
In view of the amendment dated 3/1/21, all rejections set forth in the office action dated 11/30/20 are withdrawn. Additionally, as stated in paragraph 2 above, allowable subjected indicated in the office action dated 11/30/20 is withdrawn and new grounds of rejections are set forth herein above. Applicant’s arguments dated 3/1/21/have been duly considered but are deemed moot in view of the withdrawal of all previously set forth rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762